Citation Nr: 1614898	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-20 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for ilio-inguinal nerve entrapment.

2.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability. 

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals of bilateral inguinal hernia repair with scars and bilateral hip flexor ligament strain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to January 2009.

This appeal is before the Board of Veterans' Appeals (Board) from July 2009 and March 2010 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) via videoconference.  Because the VLJ subsequently retired, in February 2016 the Veteran testified in another Board hearing before the undersigned VLJ via videoconference.  Transcripts of both hearings are included in the claims file.

In January 2014, the Board remanded the Veteran's appeal with instruction to obtain relevant records from the Social Security Administration (SSA) and to provide the Veteran with current VA examinations.  VA examinations were conducted in March 2014 and relevant records were received from the SSA in May 2014.  In November 2014, the Board again remanded the appeal with instruction to provide the Veteran with another hearing, which occurred in February 2016.  The Board is therefore satisfied that the instructions in its remands of January 2014 and March 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to increased evaluations for ilio-inguinal nerve entrapment and residuals of bilateral inguinal hernia repair with scars and bilateral hip flexor ligament strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's cervical spine disability is not productive of ankylosis, forward flexion of the cervical spine not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or the functional equivalent thereof


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated October 2008 and November 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant SSA records.  

The Veteran was provided VA examinations of his claimed cervical spine disability in October 2008 and March 2014.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Cervical Spine Disability

The Veteran claims an initial evaluation in excess of 10 percent for a cervical spine disability.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a 10 percent disability rating for his service-connected cervical spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative arthritis of the cervical spine.  Spinal disabilities are evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or as intervertebral disc syndrome (IVDS) under the Formula for Rating IVDS Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  The next higher rating of 20 percent is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 30 percent is assignable for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The next higher rating of 20 percent is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Diagnostic Code 5242 further directs that degenerative arthritis of the spine may alternatively be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of a 10 percent rating based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

The Veteran underwent a VA examination in October 2008.  He reported daily neck pain characterized by aching with occasional sharp pain.  Intensity was reported at 4/10.  He did not report use of a brace or periods of acute incapacitation.  His neck pain did not impede his usual activities of daily living.  Physical examination revealed abnormal posture and gait walking in a crouched position.  Curvature was otherwise normal.  Forward flexion, extension, and lateral flexion were to 45 degrees.  Lateral rotation was to 80 degrees.  The examiner found no objective evidence of painful motion, spasm, weakness, or tenderness of the cervical spine.  Reflexes and sensory tests of the upper extremities were normal.  He was diagnosed with a cervical strain.

In his July 2010 notice of disagreement, the Veteran reported that pain, stiffness, and rigidness in his neck was very bad.  He stated his condition had not worsened other than he now had an MRI to verify the deterioration.  

In his July 2012 substantive appeal, the Veteran reported that his neck was "stiff as a board" and in pain.  Particularly, he reported that the base of his neck is always in pain. 

At his June 2013 hearing, the Veteran reported pain in the back of his neck.  He reported that he generally turns his entire body to avoid the pain caused by rotating his neck.  He reported occasional sensations tingling down his left arm.

The Veteran underwent another VA examination in March 2014.  He reported constant, localized, "grabbing," and "stabbing" pain in the middle cervical spine with some radiation to the upper cervical spine.  He denied numbness, tingling, or upper extremity weakness.  He denied flare-ups.  He reported regular use of crutches and a wheelchair, but this was not due to his cervical spine disability.  On physical examination, forward flexion and left lateral flexion were to 40 degrees with pain thereat.  Extension and right lateral flexion were to 30 degrees with pain thereat.  Left lateral rotation and right lateral rotation were to 60 degrees with pain thereat.  There was no additional limitation to range on repetitive-use testing, but there was additional impairment through contributing factors of less movement than normal and pain on movement.  The examiner found evidence of localized tenderness, pain on palpation, muscle spasm, and guarding, but such did not result in abnormal gait or spinal contour.  Muscle strength was full and reflexes were normal.  There was no ankylosis.  Sensory testing was normal and there was no other evidence of radiculopathy or any other neurologic abnormalities.  There was MRI evidence of arthritis.  The Veteran was diagnosed with a cervical strain and cervical spondylosis.  The examiner found that the Veteran's neck disability impacted his ability to work through difficulty with overhead work and lifting.  

At his February 2016 hearing, the Veteran reported limited motion and severe pain at the base of his neck.  He stated that the pain radiates to his right shoulder.

The Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's cervical spine disability.  Higher ratings under the IVDS formula are not available because there is no evidence in the record of incapacitating episodes requiring prescribed bed rest due to a cervical spine disability.  Higher ratings under the General Formula are available for ankylosis, forward flexion of the cervical spine not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or the functional equivalent thereof.  The Board finds no evidence of such manifestations.  Specifically, there is no evidence in the record of forward flexion less than 40 degrees and combined range of motion less than 260 degrees.  While there is evidence of muscle spasm and guarding, there is no evidence that it is severe enough to result in an abnormal gait or spinal contour, and in fact the March 2014 VA examiner explicitly noted that it did not result in such abnormalities.  The Board further finds no functional equivalence of such manifestations, as the Veteran denied flare-ups and does not use any assistive devices with respect to his cervical spine condition.  As to neurologic abnormalities, the March 2014 VA examiner found no evidence of such manifestations.  For these reasons, the Board finds that an initial evaluation in excess of 10 percent for a cervical spine disability is not warranted.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's cervical spine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including pain, stiffness, limitation of motion, and rigidness, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his cervical spine disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial evaluation in excess of 10 percent for a cervical spine disability is denied.


REMAND

Nerve Entrapment

The Veteran claims an initial compensable rating for entrapment of the ilio-inguinal nerve.  The Board notes that the Veteran's nerve entrapment is associated with his bilateral inguinal hernia repair with scars and ligament strain, for which he is in receipt of a 10 percent rating.  

The Veteran's nerve entrapment is rated as paralysis of the ilio-inguinal nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8530.  The Veteran's current noncompensable rating is warranted for mild or moderate paralysis of the ilio-inguinal nerve.  A maximum rating of 10 percent is warranted for severe to complete paralysis of the ilio-inguinal nerve.

VA treatment records reflect that in June and August of 2009 the Veteran sought treatment for nerve pain.  His physicians requested records of his prior surgery and ordered diagnostic tests.  An electromyography study (EMG) was performed in September 2009, which was normal.  He was diagnosed with ilio-inguinal nerve entrapment in October 2009, and underwent nerve block injections in December 2009 and February 2010, 10 minutes after which he reported almost complete relief of pain.

In his July 2010 notice of disagreement, the Veteran reported that his nerve entrapment causes him to use crutches, a cane, and a wheelchair.

In his July 2012 substantive appeal, the Veteran reported that his pain is severe.  He furthermore reported that although the nerve blocks removed pain in the short run, after a few weeks they wore off.  Pain was reduced in the long run after nerve block injections, but only from 8/10 to 5/10.

At his July 2013 hearing, the Veteran reported use of crutches and a wheelchair to move about the house.  He reported that movement in his leg causes sharp and sudden pain.

The Veteran underwent a VA examination in March 2014.  He reported significant right inguinal region pain localized in the general distribution of the right ilio-inguinal nerve.  Pain was rated at 3-4/10 with periodic exacerbations to 5-6/10.  He reported inability to place any weight on his right lower extremity and any movement of his trunk, pelvis, or right lower extremity causes him severe pain.  His examiner noted mild constant pain and moderate intermittent pain, paresthesia, and numbness in the right lower extremity.  Muscle strength and reflexes were normal.  Sensory examination showed decreased sensation to pinprick and light touch in the right thigh to the knee.  There were no trophic changes.  Gait was abnormal with significant subjective claims of increased pain with any weight-bearing, causing the Veteran regular use of crutches and a wheelchair.  The examiner noted that the ilio-inguinal nerve is a sensory nerve that does not control motor function of the lower extremities, and that motor deficits therefore cannot be associated with this nerve.  The examiner diagnosed neuralgia resulting in mild incomplete paralysis of the ilio-inguinal nerve.  The examiner found that the Veteran's nerve entrapment impacts his ability to work through difficulty with prolonged ambulation, limited bending and twisting of the lumbar spine and hips, and limited lifting.  The examiner further noted that the Veteran and his spouse described a profound amount of physical impairment that greatly exceeds the level of objective medical findings consistent with neuralgia of a sensory-only nerve, concluding that there was a great deal of pain catastrophization and heightened level of perceived disability in the subjective history and general presentation.  

In an August 2014 statement, the Veteran reported severe right side hernia pain issues, including loss of full use of his right lower extremity.

The Veteran underwent another VA examination in October 2015.  The examiner found moderate incomplete paralysis of the right ilio-inguinal nerve.  The examiner confusingly also found mild incomplete paralysis of the right obturator and external cutaneous nerves, and moderate incomplete paralysis of the right sciatic nerve.  No opinion was given as to whether these other nerves were related to the Veteran's inguinal disabilities.  

The Veteran has submitted a January 2016 letter from his private physician, stating that he had been treated for neuralgia/nerve entrapment by the physician for the past four to five years.  There are no other records of this treatment associated with the claims file.  

The Board finds that further development is needed.  Specifically, VA has a duty to assist the Veteran in obtaining records of private treatment, specifically those records of the physician who wrote the January 2016 letter.  Furthermore, a VA medical opinion is required to determine whether the paralysis found by the October 2015 VA examiner is a result of the entrapment of the ilio-inguinal nerve.  

Hernia Residuals

Service connection for the residuals of a bilateral inguinal hernia repair, with scars and bilateral hip flexor ligament strain, was granted in a July 2009 rating decision and awarded a 10 percent rating.  This rating was continued in a March 2010 rating decision.  The Veteran's July 2010 notice of disagreement addressed this issue specifically, but the RO has not as of yet provided a statement of the case.  Rather, the RO issued a statement of the case with respect to nerve entrapment only.  The Board notes that since this time, the Veteran's reports of pain in the inguinal area, both to his physicians and directly to VA, have been vague to the point that it is unclear whether they are entirely neurologic in nature.  The Veteran has not received an examination of the non-neurologic hernia residuals since separation from service.

The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Contact the Veteran to obtain authorization and assist in obtaining any relevant private treatment records, with particular attention to the treatment referenced in the abovementioned January 2016 private physician letter.

3.  Schedule the Veteran for a VA examination to determine the level of severity of all residuals of his bilateral hernia disability and any associated neurological conditions, including but not limited to ilio-inguinal nerve entrapment.  The examiner should reference the neurological findings of the October 2015 VA examination, specifically the incomplete paralysis of the external cutaneous, obturator, and sciatic nerves.  For each nerve in which a disability is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to one of the Veteran's service-connected disabilities or arose in service.  The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.   

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above, and any other development deemed necessary, provide a statement of the case to the Veteran and his representative regarding the issue of entitlement to an initial evaluation in excess of 10 percent for residuals of bilateral inguinal hernia repair with scars and bilateral hip flexor ligament strain.  If, and only if, the Veteran perfects the appeal to this issue, it must be returned to the Board for appellate review.

5.  After completing the above, and any other development deemed necessary, readjudicate the appeal as to the issue of entitlement to an initial compensable evaluation for ilio-inguinal nerve entrapment.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal of this issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


